Fourth Court of Appeals
                                     San Antonio, Texas

                                 MEMORANDUM OPINION
                                        No. 04-13-00121-CV

                             IN THE INTEREST OF H.M.H., a Child

                      From the County Court at Law, Val Verde County, Texas
                                      Trial Court No. 3057
                          Honorable Sergio J. Gonzalez, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: March 13, 2013

DISMISSED

           The appellant has filed an unopposed motion to dismiss this appeal. We grant the motion

and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1)

                                                      PER CURIAM